Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler P. Del Rosario (Reg. 72,943) on March 10, 2021.

The application has been amended as follows: 

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The applicant to amend the newly filed drawing (figure 5), to add detail of the passivation layers and the conductive patterns, as recited in the claims.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 21-28:


Regarding Claims 29-37:
A semiconductor package with the limitation “wherein the first connection structure comprises: a first passivation layer, a second passivation layer, and a third passivation layer that are sequentially stacked; a first conductive pattern comprising a 

Regarding claims 38-40:
A semiconductor package with the limitation “wherein the first connection structure comprises: a first passivation layer; a first conductive pattern on the first passivation layer and electrically connected to the external terminal; a second passivation layer on the first passivation layer and covering the first conductive pattern; a second conductive pattern on the second passivation layer and electrically connected to the first conductive pattern; a third passivation layer on the second passivation layer and covering the second conductive pattern; and a third conductive pattern on the third .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All the claims submitted in the application are examined for patentability. The restriction requirement for the species, as set forth in the Office action mailed on June 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / March 11, 2022